Action to set aside a third mortgage as being fraudulent as to creditors. Order appointing a receiver of the rents modified by inserting a provision that the receiver may collect rents up to $3,000 and when such rents have been collected the receiver will desist from collecting further rents and hold the amount so collected subject to the further order of the court. As thus modified the order is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur. [See ante, p. 829.]